Citation Nr: 0022532	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and 
carotid artery disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of teeth 
numbers 7 to 10.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the neck, to include arthritis.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to Muscle Group IV, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought.  The veteran, who 
retired in January 1972 after more than 23 years of active 
service, appealed that decision.


REMAND

The issues developed for appeal are listed above.  Three of 
these issues are for service connection based upon the 
submission of new and material evidence.  For the reasons 
explained below, the Board cannot adjudicate these claims 
until further procedural development is completed.

In August 1997, the veteran filed a motion asserting that 
clear and unmistakable error (CUE) was present in an October 
1995 rating decision that, inter alia, denied sevice 
connection for loss of teeth, declined to reopen a previously 
denied claim for service connection for residuals of an 
injury to the neck and for hypertension with carotid artery 
disease, and an increased evaluation for residuals of a shell 
fragment wound to Muscle Group IV.  In a November 1997 
decision letter, the RO informed the veteran that his claim 
for CUE was denied.  Appellate rights were enclosed with the 
decision letter.  In February 1998 correspondence, the 
veteran informed the RO that he disagreed with the November 
1997 decision letter, and that he continued to prosecute a 
CUE claim.  

A statement of the case has not been issued to the veteran, 
nor a substantive appeal received on these issues.  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
See also 38 C.F.R. § 19.9(a) (1999) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  Likewise, the Board finds that the veteran's 
claims for service connection based upon new and material 
evidence are inextricably intertwined with the claims for 
service connection based upon CUE.  As such, the Board cannot 
presently adjudicate any of the veteran's claims.

Turning to the substantive points in the veteran's claims, 
the veteran has repeatedly stated that he injured his neck in 
1953, and that he sought treatment for this injury.  He has 
stated that the RO does not have these service medical 
records.  However, service medical records do show that he 
was treated for three days in 1957 for what was characterized 
as back strain.  The veteran has also submitted photocopies 
of these records.  It is unclear if these records reflect the 
injury to which the veteran has repeatedly referenced.  On 
remand, the RO is requested to clarify this with the veteran.  
If the 1957 records do not pertain to the veteran's in-
service injury, the Board believes that the RO should again 
inquire with the National Personnel Records Center in St. 
Louis as to the possible existence of other service medical 
records.  The Federal Circuit has held that a single request 
for pertinent service medical records specifically requested 
by a claimant and not obtained by a VA RO does not fulfill 
the duty to assist, if triggered.  Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999)

In addition, with respect to the claim for an increase 
evaluation, the January 1998 VA examination noted some loss 
of shoulder function, but the muscle damage was not described 
in the nomenclature of the rating schedule.  In this respect, 
the Board believes that another VA examination of the 
veteran's left shoulder may be useful in his claim. 

In light of the above, the veteran's claims are REMANDED for 
the following action:

1.  The RO is requested to contact the 
veteran and inquire whether the in-
service injury to his neck that he is now 
asserting should be service connected is 
that reflected in the 1957 treatment 
records.  If the veteran states that 
these were separate incidents, the RO is 
requested to again inquire with the 
National Personnel Records Center as to 
the presence of additional service 
medical records.  If all available 
service medical records have been sent, a 
notation of that should be made in the 
claims file.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
residuals of a shell fragment wound to 
the left shoulder involving Muscle Group 
IV.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should fully 
describe the nature of the shell fragment 
wound residuals, to include a detailed 
account of the muscle injuries, nerve 
involvement, as well as the nature and 
extent of any functional impairment 
produced by the gunshot wound residuals, 
including pain, weakness and 
fatigability.  The examiner is also 
requested to describe the resulting scar.  
The examiner should also state whether 
there is any atrophy, weakness, 
fatigability, incoordination, or pain on 
movement of a joint due to the service-
connected wound.  A complete rationale 
for any opinion expressed must be 
provided.

3.  The RO is requested to issue the 
veteran and his representative a 
statement of the case as to the issues of 
the presence of CUE in the October 1995 
rating decision.  That statement of the 
case should contain the statutes and 
regulations that govern CUE claims.  The 
veteran and his representative are 
advised that the Board's jurisdiction is 
limited to those issues for which a 
statement of the case has been issued 
subsequent to a timely notice of 
disagreement, and a timely perfected 
appeal has been received by the RO.  
38 C.F.R. §§ 20.101, 20.200 (1999).

4.  The RO should then readjudicate the 
above claims on the basis of all the 
evidence of record, including the United 
States Court of Veterans Appeals decision 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

5.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

The purpose of this REMAND is to obtain additional 
information and to afford due process; the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

